DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 8/11/2022. Claims 1-20 are currently pending. Claims 1-11 have been amended. Claims 12-20 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the limitation “a support table to face a lower face of the sheet with only air between the support table and the sheet” (emphasis added) comprises new matter not disclosed by applicant in the specification as originally filed. The written description does not disclose that there is only air between the support table and the sheet and there is also no support in the drawings. For example, Fig. 2 clearly shows a portion of element 320 as being between the support table and the sheet. Furthermore, Fig. 2 does not show that the space between the table and the sheet is filled only with air as opposed to a mixture of air and some other gas. Therefore, it cannot be concluded that the inventors had possession of the claimed invention at the time the application was filed. Claims 2-11 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira (WO 2011/160816 A1) in view of Satake (US 2014/0184716 A1). Note that, for convenience, citations to the written description of Ferreira refer to the attached machine translation.
	Regarding claim 12 Ferreira discloses a holding device comprising: a suction member (320 – Fig. 2) configured to generate a flow of air to apply suction to a lower face of a sheet (pg. 4, lines 23-28), the sheet being moved by a transport system (600 – Fig. 1) on an upper face of the sheet (see Fig. 2) that moves the sheet through a workstation (300 – Fig. 2 and see Fig. 3).
	However, Ferreira is silent with regard to how the suction member generates suction.
	Satake discloses a suction member (330 – Fig. 1), in a holding device, that includes a fan (338 – Fig. 1) arranged beneath a plane (the plane when P travels along the upper section of 320 – Fig. 1) along which a sheet (P – Fig. 1) moves (see Fig. 1), wherein an axis of rotation of the fan is perpendicular to the plane along which the sheet moves (see Fig. 1, the plane extends horizontally and the axis of rotation of the fan extends vertically), and wherein the fan is configured to generate the flow of air to apply suction to the lower face of the sheet (para. 0033). Since the suction member of Ferreira and the suction member of Satake are both directed to applying suction to a sheet, one of ordinary skill in the art would have recognized that the suction member of Ferreira is capable of generating suction using a fan as taught by Satake.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the suction member of Ferreira to include a fan as taught by Satake since Ferreira is silent as to how the suction member generates suction and Satake provides a known solution.

Ferreira, as modified by Satake, further teaches:
	Claim 13, a support table (the upper surface of the lower half of 300 – Fig. 3, Ferreira) below the sheet (see Fig. 3, Ferreira), wherein the fan is below the support table (see Fig. 1, Satake, the fan 338 is arranged below a support table 335).

	Claim 14, a workstation (300 – Fig. 2, Ferreira); and the transport system (see the rejection of claim 12 above).

	Claim 15, the transport system (600 – Fig. 1, Ferreira) includes a gripper (612 – Fig. 2, Ferreira) configured to grip the upper face of the sheet to move the sheet through the workstation (see Fig. 3, Ferreira).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira (WO 2011/160816 A1) in view of Satake (US 2014/0184716 A1). Note that, for convenience, citations to the written description of Ferreira refer to the attached machine translation.
	Regarding claim 16, Ferreira discloses a holding device comprising: a support table (the lower half of 300 – Fig. 3) and a suction member (320 – Fig. 2) fixed to the support table (see Fig. 3), wherein the suction member is configured to generate a suction force, wherein the suction force is configured to pull a sheet toward the support table and away from a transport system (pg. 4, lines 23-28) that moves with the sheet through a workstation (300 – Fig. 2).
	However, Ferreira does not disclose details of the suction member such as the structure for generating the suction and how it is disposed in the holding device.
	Satake teaches a holding device comprising a support table (335 – Fig. 1) including an orifice (336a – Fig. 4); and a fan (the propellers of 338 – Fig. 2) fixed to a first side (the underside of 335 – Fig. 1) of the support table, wherein the fan is configured to rotate to generate a suction force through the orifice to a second side of the support table opposite to the first side (para. 0033, it is well-known that propellers rotate to generate a suction force), and wherein the suction force is configured pull a sheet toward the support table (para. 0009, lines 5-8). Since the suction member of Ferreira and the suction member of Satake are both directed to applying suction to a sheet, one of ordinary skill in the art would have recognized that the suction member of Ferreira is capable of generating suction using a fan disposed in the holding device in the manner taught by Satake.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the suction member of Ferreira to include a fan disposed in the manner taught by Satake since Ferreira is silent as to how the suction member generates suction and how it is disposed in the holding device and Satake provides a known solution.

Ferreira, as modified by Satake, further discloses:
	Claim 17, the transport system (600 – Fig. 1, Ferreira) includes a gripper (612 – Fig. 2, Ferreira) configured to grip the upper face of the sheet to move the sheet through the workstation and the sheet is provided between the gripper and the support table as the sheet and the gripper move through the work station (see Fig. 3, Ferreira).

	Claim 18, when the sheet is positioned in the workstation (300 – Fig. 2, Ferreira), the fan (the propellers of 338 – Fig. 2, Satake) is positioned on the support table at a rear portion of the sheet and the gripper is positioned at a front portion of the sheet (see Fig. 3, Ferreira).

	Claim 19, the suction force is configured to allow the sheet to slide gradually as the sheet moves through the workstation (abstract, Ferreira).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira (WO 2011/160816 A1) in view of Satake (US 2014/0184716 A1) and Hatano (WO 2012/105402 A1). Note that, for convenience, citations to the written description of Ferreira and Hatano refer to the respective attached machine translation.
	Regarding claim 20, Ferreira, as modified by Satake, teaches essentially all of the elements of the claimed invention in claim 16.
	However, Ferreira, as modified by Satake, does not teach a controller.
	Hatano teaches a controller (54 – Fig. 3) for a fan (52 – Fig. 3), wherein the controller is configured to operate the fan at a variable power level based on a size and a weight of the sheet (pg. 8, lines 23-29) in order to allow different types of sheets to be handled without generating an inappropriate posture or behavior of the sheet (pg. 8, lines 27-29).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the holding device of Ferreira, as already modified by Satake, to include a controller as taught by Hatano in order to allow different types of sheets to be handled without generating an inappropriate posture or behavior of the sheet.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
10/14/2022